Title: Thomas Jefferson to Susan Maria Bruff, 17 April 1816
From: Jefferson, Thomas
To: Bruff, Susan Maria


          
             April 17. 16.
          
          I sincerely condole with you, Madam, on the loss of your worthy father, of which your letter gives me the first information. to the public he bade fair to be very useful by his inexhaustible ingenuity; and to his family he must have been inestimable. these afflictions are our common lot; and they come from a hand to which we must bow with resignation. the example of virtue and industry he exhibited will be useful to all; and honorable to his family. to them I know that no words can carry consolation. time & silence are the only medecines, which can abate their sorrows: and under this persuasion, I think it a duty not to awaken painful recollections by dwelling on them further than by assuring you of my sympathy, and my high respect and best wishes for his family and for yourself.
          Th: Jefferson
        